EXECUTION COPY

Exhibit 10.6
THIRD AMENDED AND RESTATED SECURITY AGREEMENT dated as of April 23, 2014, made
by GRAFTECH INTERNATIONAL LTD., a Delaware corporation (“GrafTech”), GRAFTECH
FINANCE INC., a Delaware corporation (“Finance”), and the other subsidiaries of
GrafTech from time to time party hereto (together with GrafTech and Finance, the
“Grantors”) in favor of JPMORGAN CHASE BANK, N.A., as collateral agent for the
Secured Parties (such term and each other capitalized term used but not
otherwise defined herein having the meaning given it in the Amended and Restated
Credit Agreement dated as of April 23, 2014, among GrafTech, Finance, GrafTech
Luxembourg I S.à.r.l., GrafTech Luxembourg II S.à.r.l. and GrafTech Switzerland
S.A., the LC Subsidiaries time to time party thereto, the Lenders party thereto
and JPMorgan Chase Bank, N.A., as Administrative Agent, Collateral Agent,
Issuing Bank and Swingline Lender (as the same may be further amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”)).
1.W I T N E S S E T H:
WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make Loans to the Borrowers and the Issuing Bank has agreed to issue Letters of
Credit for the accounts of the LC Subsidiaries upon the terms and subject to the
conditions set forth therein;
WHEREAS the Credit Agreement is being amended and restated and each Grantor that
is a party to the existing Second Amended and Restated Security Agreement dated
as of April 20, 2012, among GrafTech, Finance, the grantors from time to time
party thereto and JPMorgan Chase Bank, N.A., as collateral agent for the
lenders, has agreed to reaffirm and confirm the security interests granted by it
and its obligations thereunder and to amend and restate such existing Second
Amended and Restated Security Agreement in the form hereof;
WHEREAS it is a condition precedent to the obligations of the Lenders to make
the Loans and the Issuing Bank to issue the Letters of Credit that the Grantors
guarantee payment and performance of the obligations under the Credit Agreement
and the other Loan Documents;
WHEREAS, in satisfaction of such condition, the Grantors have entered into
certain Guarantee Agreements for the benefit of the Secured Parties;
WHEREAS it is a further condition precedent to the obligations of the Lenders to
make the Loans and the Issuing Bank to issue the Letters of Credit that the
Grantors shall have executed and delivered this Security Agreement;
NOW, THEREFORE, in consideration of the premises and to induce the Secured
Parties to enter into the Credit Agreement and to induce the Lenders to make
their respective Loans and the Issuing Bank to issue Letters of Credit, each of
the Grantors hereby agrees with the Collateral Agent, for the ratable benefit of
the Secured Parties, as follows:
1. Defined Terms.
1.1    Definitions. (%3) All terms defined in the UCC (as defined herein) and
not defined in this Agreement have the meanings specified therein.
(a)    The following terms shall have the following meanings:
“Account Debtor” shall mean any person who may become obligated to any Grantor
under, with respect to or on account of an Account.
“Agreement” shall mean this Security Agreement, as the same may be amended,
modified, restated or otherwise supplemented from time to time.
“Collateral” shall have the meaning assigned to such term in Section 2 of this
Agreement.
“Domestic Obligations” shall mean all the Obligations that are obligations of
GrafTech, Finance or any other Domestic Subsidiary.
“Foreign Obligations” shall mean all the Obligations that are obligations of any
Foreign Subsidiary that is a CFC.
“General Intangibles” shall mean with respect to each Grantor, the meaning
assigned to such term in the UCC on the date hereof to the extent, in the case
of any General Intangibles arising under any contract or agreement, that the
grant by such Grantor of a security interest pursuant to this Agreement in its
rights under such contract or agreement is permitted without the consent of any
other person, or is permitted with consent if all necessary consents to such
grant of a security interest have been obtained from such other person (it being
understood that the foregoing shall not be deemed to obligate such Grantor to
obtain such consents); provided that the foregoing limitation shall not affect,
limit, restrict or impair the grant by such Grantor of a security interest
pursuant to this Agreement in any Account or General Intangible or any money or
other amounts due or to become due under any such contract or agreement to the
extent provided in Sections 9‑404, 9-405 and 9-406 of the UCC as in effect on
the date hereof.
“Indemnitees” shall mean the Secured Parties and their respective officers,
directors, trustees, affiliates and controlling persons.
“Perfection Certificate” shall mean a certificate substantially in the form of
Annex I hereto, completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed by a Financial Officer of Finance on
behalf of Finance.
“Security Interest” shall have the meaning assigned to such term in Section 2 of
this Agreement.
“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the State of New York.
1.2    Other Definitional Provisions. (%3) The words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement, and Section references are to this Agreement unless otherwise
specified. The words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”.
(a)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
2. Grant of Security Interest. As security for the payment or performance, as
the case may be, in full of the Obligations, each Grantor hereby bargains,
sells, conveys, assigns, sets over, mortgages, pledges, hypothecates and
transfers to the Collateral Agent, its successors and assigns, for the ratable
benefit of the Secured Parties, and hereby grants to the Collateral Agent, its
successors and assigns, for the ratable benefit of the Secured Parties, a
security interest (the “Security Interest”) in all of such Grantor’s right,
title and interest in and to all of the following property now owned or at any
time hereafter acquired by such Grantor, subject to Permitted Liens (as defined
below) (collectively, with respect to each Grantor, the “Collateral”):
(b)    all Accounts;
(c)    all cash and Deposit Accounts;
(d)    all Documents;
(e)    all Equipment;
(f)    all General Intangibles;
(g)    all Instruments;
(h)    all Inventory;
(i)    all Investment Property;
(j)    Letter-of-Credit rights;
(k)    commercial tort claims;
(l)    all books and records pertaining to the Collateral; and
(m)    to the extent not otherwise included, all Proceeds and products of any
and all of the foregoing and all collateral security and guarantees given by any
person with respect to any of the foregoing.
Notwithstanding anything contained in this Agreement or any Loan Document to the
contrary, “Collateral” shall not include (i) any voting Capital Stock of any CFC
(including that of Luxembourg Parent) in excess of 65% of the outstanding voting
Capital Stock of such CFC insofar as such voting Capital Stock secures the
Domestic Obligations (it being understood and agreed that such limitation shall
not apply insofar as any such voting Capital Stock secures Foreign Obligations),
or (ii) any property of the type specified in Sections 2(b), (d) (to the extent
such Equipment constitutes Fixtures), (e), (f) and (g) if the granting of a Lien
by such Grantor hereunder would violate the terms of, or otherwise constitute a
default under, any document or instrument to which any Loan Party is a party
(other than those documents or instruments between or among the Loan Parties
and/or their Affiliates only) relating to the ownership of, or pertaining to any
rights or interests held in, such property; provided that the terms to be
violated or default that would result in the event of the granting of the Lien
hereunder are typical or customary in connection with the document or instrument
to which they relate.
Such security interests are granted as security only and shall not subject any
Secured Party to, or in any way alter or modify, any obligation or liability of
any Grantor with respect to or arising out of the Collateral.
Each Grantor hereby irrevocably authorizes the Collateral Agent at any time and
from time to time to file in any relevant jurisdiction any initial financing
statements (including fixture filings) with respect to the Collateral or any
part thereof and amendments thereto that (i) indicate the Collateral as all
assets of such Grantor or words of similar effect as being of an equal or lesser
scope or with greater detail and (ii) contain the information required by
Article 9 of the Uniform Commercial Code of each applicable jurisdiction for the
filing of any financing statement or amendment, including (a) whether such
Grantor is an organization, the type of organization and any organizational
identification number issued to such Grantor and (b) in the case of a financing
statement filed as a fixture filing or covering Collateral constituting minerals
or the like to be extracted or timber to be cut, a sufficient description of the
real property to which such Collateral relates. Each Grantor agrees to provide
such information to the Collateral Agent promptly upon request.
3. Representations and Warranties. Each Grantor hereby represents and warrants,
as to itself and the Collateral in which the security interest is created by it
hereunder, that:
3.1    Title and Authority. Each Grantor has good and valid rights in and title
to the Collateral with respect to which it has purported to grant a Security
Interest hereunder and has full power and authority to grant to the Collateral
Agent the Security Interest in such Collateral pursuant hereto and to execute,
deliver and perform its obligations in accordance with the terms of this
Agreement, without the consent or approval of any other person other than any
consent or approval which has been obtained, subject to Liens permitted pursuant
to the Credit Agreement (including any such Lien expressly permitted pursuant to
Section 6.02 thereof in respect of which a release in a form acceptable to the
Collateral Agent has been delivered to the Collateral Agent) (the “Permitted
Liens”).
3.2    Filings. The Perfection Certificate has been duly prepared, completed and
executed and the information set forth therein, including the exact legal name
of each Grantor, is correct and complete as of the Effective Date. The Uniform
Commercial Code financing statements (including fixture filings, as applicable)
or other appropriate filings, recordings or registrations prepared by the
Collateral Agent based upon the information provided to the Collateral Agent in
the Perfection Certificate for filing in each governmental, municipal or other
office specified in Schedule 5 to the Perfection Certificate (or specified by
notice from GrafTech or the Borrowers to the Collateral Agent after the
Effective Date in the case of filings, recordings or registrations required by
Section 5.11 of the Credit Agreement) are all the filings, recordings and
registrations that are necessary to publish notice of and protect the validity
of and to establish a legal, valid and perfected security interest in favor of
the Collateral Agent (for the benefit of the Secured Parties) in respect of all
Collateral in which the Security Interest may be perfected by filing, recording
or registration in the United States (or any political subdivision thereof) and
its territories and possessions, and no further or subsequent filing, refiling,
recording, rerecording, registration or reregistration is necessary in any such
jurisdiction, except as provided under applicable law with respect to the filing
of continuation statements.
3.3    Validity of Security Interest. The Security Interest constitutes (a) a
legal and valid security interest in all the Collateral securing the payment and
performance of the Obligations and (b) subject to the filings described in
Section 3.2 above, a perfected security interest in all Collateral in which a
security interest may be perfected by filing, recording or registering a
financing statement or analogous document in the United States (or any political
subdivision thereof) and its territories and possessions pursuant to the Uniform
Commercial Code or other applicable law in such jurisdictions. The Security
Interest is and shall be prior to any other Lien on any of the Collateral, other
than Permitted Liens.
3.4    Absence of Other Liens. The Collateral is owned by the Grantors free and
clear of any Lien except for Permitted Liens. Except to the extent permitted
under the Credit Agreement, the Grantor has not filed or consented to the filing
of (a) any financing statement or analogous document under the Uniform
Commercial Code or any other applicable laws covering any Collateral or (b) any
collateral assignment in which any Grantor assigns any Collateral or any
security agreement or similar instrument covering any Collateral with any
foreign governmental, municipal or other office, which financing statement or
analogous document, assignment, security agreement or similar instrument is
still in effect, except, in each case, for Permitted Liens.
4. Covenants. Each Grantor covenants and agrees with the Secured Parties that,
from and after the date of this Agreement until this Agreement is terminated and
the security interests created hereby are released:
4.1    Delivery of Instruments and Chattel Paper. If an Event of Default shall
have occurred and be continuing and if any amount payable under or in connection
with any of the Collateral owned by such Grantor shall be or become evidenced by
any promissory note, other instrument or chattel paper, upon the request of the
Collateral Agent, such promissory note, instrument or chattel paper shall, to
the extent not already delivered under another Loan Document, be immediately
delivered to the Collateral Agent, duly endorsed in a manner reasonably
satisfactory to the Collateral Agent, to be held as Collateral pursuant to this
Agreement.
4.2    Maintenance of Insurance. Such Grantor shall maintain insurance policies
in accordance with the requirements of Section 5.02 of the Credit Agreement.
4.3    Maintenance of Perfected Security Interest; Further Documentation. (%3)
Such Grantor shall maintain the security interests created by this Agreement as
first perfected security interests subject only to Permitted Liens and shall
defend such security interests against all claims and demands of all persons
whomsoever (other than those pursuant to Permitted Liens).
(a)    At any time and from time to time, upon the written request of the
Collateral Agent, and at the sole expense of such Grantor, such Grantor shall
promptly and duly execute and deliver such further instruments and documents and
take such further action as the Collateral Agent may reasonably request for the
purpose of obtaining or preserving the full benefits of this Agreement and of
the rights and powers herein granted, including the filing of any financing or
continuation statements under the Uniform Commercial Code in effect in any
jurisdiction with respect to the security interests created hereby.
4.4    Changes in Locations, Name, etc. Such Grantor agrees promptly to notify
the Collateral Agent in writing of any change (i) in its name, (ii) in its
identity or type of organization or corporate structure, (iii) in its Federal
Taxpayer Identification Number or organizational identification number or
(iv) in its jurisdiction of organization. Such Grantor agrees to promptly
provide the Collateral Agent with certified organizational documents reflecting
any of the changes described in the first sentence of this paragraph.
4.5    Further Identification of Collateral. Such Grantor shall furnish to the
Collateral Agent from time to time statements and schedules further identifying
and describing the Collateral owned by it and such other reports in connection
with such Collateral as the Collateral Agent may reasonably request, all in
reasonable detail.
4.6    Notices. Such Grantor shall advise the Collateral Agent promptly, in
reasonable detail, at its address set forth in Section 9.01 of the Credit
Agreement, of:
(a)    any Lien (other than security interests created hereby or Permitted
Liens) on any material portion of the Collateral; and
(b)    of the occurrence of any other event which could reasonably be expected
to have a material adverse effect on the security interests created hereby or on
the aggregate value of (i) the Collateral owned by it and (ii) all other
Collateral (as such term is defined in the other Security Documents) owned by
GrafTech, Finance and the other Grantors taken as a whole.
4.1    Collateral Agent’s Liabilities and Expenses; Indemnification.

(%3) Notwithstanding anything to the contrary provided herein, the Collateral
Agent assumes no liabilities with respect to any claims regarding each Grantor’s
ownership (or purported ownership) of, or rights or obligations (or purported
rights or obligations) arising from, the Collateral or any use (or actual or
alleged misuse) whether arising out of any past, current or future event,
circumstance, act or omission or otherwise, or any claim, suit, loss, damage,
expense or liability of any kind or nature arising out of or in connection with
the Collateral or the production, marketing, delivery, sale or provision of
goods or services under or in connection with any of the Collateral. All of such
liabilities shall, as between the Collateral Agent and the Grantors, be borne
exclusively by the Grantors.
(a)    Each Grantor hereby agrees to pay all expenses of the Collateral Agent
and to indemnify the Collateral Agent with respect to any and all losses,
claims, damages, liabilities and related expenses in respect of this Agreement
or the Collateral, in each case to the extent the Borrowers are required to do
so pursuant to Section 9.03 of the Credit Agreement.
(b)    Any amounts payable by a Grantor as provided hereunder shall be
additional Obligations of it secured hereby and by the other Security Documents.
Without prejudice to the survival of any other agreements contained herein, all
indemnification and reimbursement obligations contained herein shall survive the
payment in full of the principal and interest under the Credit Agreement, the
expiration of the Letters of Credit and the termination of the Commitments or
this Agreement.
4.2    Use and Disposition of Collateral. A Grantor shall not (i) make or permit
to be made an assignment, pledge or hypothecation of the Collateral owned by it,
and shall grant no other security interest in such Collateral (other than
pursuant hereto or except for any Permitted Liens) or (ii) make or permit to be
made any transfer of such Collateral, and shall remain at all times in
possession thereof, other than transfers to the Collateral Agent pursuant to the
provisions hereof; notwithstanding the foregoing, such Grantor may use and
dispose of such Collateral in any lawful manner not in violation of the
provisions of this Agreement, the Credit Agreement or any other Loan Document to
which it is a party, unless the Collateral Agent shall, after an Event of
Default shall have occurred and during the continuance thereof, notify such
Grantor not to sell, convey, lease, assign, transfer or otherwise dispose of any
such Collateral other than Inventory in the ordinary course of business and
other than any other transfers between Finance or a Wholly Owned Subsidiary that
is a Grantor and Finance or a Wholly Owned Subsidiary that is a Grantor.
5.    Other Actions. In order to further insure the attachment, perfection and
priority of, and the ability of the Collateral Agent to enforce, the Security
Interest, each Grantor agrees, in each case at such Grantor’s own expense, to
take the following actions with respect to the following Collateral owned by it:
5.1    Instruments. Except as otherwise provided in the Domestic Pledge
Agreement, if any Grantor shall at any time hold or acquire any Instruments,
such Grantor shall forthwith endorse, assign and deliver the same to the
Collateral Agent, accompanied by such instruments of transfer or assignment duly
executed in blank as the Collateral Agent may from time to time reasonably
request.
5.2    Deposit Accounts. For each Deposit Account that any Grantor at any time
opens or maintains, such Grantor shall either (i) cause the depositary bank to
agree to comply with instructions from the Collateral Agent to such depositary
bank directing the disposition of funds from time to time credited to such
Deposit Account, without further consent of such Grantor or any other person,
pursuant to an agreement reasonably satisfactory to the Collateral Agent, or
(ii) arrange for the Collateral Agent to become the customer of the depositary
bank with respect to the Deposit Account, with the Grantor being permitted, only
with the consent of the Collateral Agent, to exercise rights to withdraw funds
from such Deposit Account; provided that such Grantor shall not be required to
take such actions with respect to such Deposit Account until such period as may
reasonably be specified by the Collateral Agent. The Collateral Agent agrees
with each Grantor that the Collateral Agent shall not give any such instructions
or withhold any withdrawal rights from any Grantor unless an Event of Default
has occurred and is continuing, or, after giving effect to any withdrawal, would
occur. The provisions of this paragraph shall not apply to (A) any Deposit
Account for which any Grantor, the depositary bank and the Collateral Agent have
entered into a cash collateral agreement specially negotiated among such
Grantor, the depositary bank and the Collateral Agent for the specific purpose
set forth therein and (B) Deposit Accounts for which the Collateral Agent is the
depositary.
5.3    Investment Property. Except to the extent otherwise provided in the
Domestic Pledge Agreement, if any Grantor shall at any time hold or acquire any
certificated securities, such Grantor shall forthwith endorse, assign and
deliver the same to the Collateral Agent, accompanied by such instruments of
transfer or assignment duly executed in blank as the Collateral Agent may from
time to time reasonably specify. If any securities now or hereafter acquired by
any Grantor are uncertificated and are issued to such Grantor or its nominee
directly by the issuer thereof, such Grantor shall promptly notify the
Collateral Agent thereof and, at the Collateral Agent’s reasonable request,
pursuant to an agreement in form and substance reasonably satisfactory to the
Collateral Agent, with such period as may reasonably be specified by the
Collateral Agent, either (i) cause the issuer to agree to comply with
instructions from the Collateral Agent as to such securities, without further
consent of any Grantor or such nominee, or (ii) arrange for the Collateral Agent
to become the registered owner of the securities. If any securities, whether
certificated or uncertificated, or other investment property now or hereafter
acquired by any Grantor are held by such Grantor or its nominee through a
securities intermediary or commodity intermediary, such Grantor shall
immediately notify the Collateral Agent thereof and, at the Collateral Agent’s
reasonable request, pursuant to an agreement in form and substance reasonably
satisfactory to the Collateral Agent, either (i) cause such securities
intermediary or (as the case may be) commodity intermediary to agree to comply
with entitlement orders or other instructions from the Collateral Agent to such
securities intermediary as to such security entitlements or (as the case may be)
to apply any value distributed on account of any commodity contract as directed
by the Collateral Agent to such commodity intermediary, in each case without
further consent of any Grantor or such nominee, or (ii) in the case of financial
assets or other investment property held through a securities intermediary,
arrange for the Collateral Agent to become the entitlement holder with respect
to such investment property, with the Grantor being permitted, only with the
consent of the Collateral Agent, to exercise rights to withdraw or otherwise
deal with such investment property. The Collateral Agent agrees with each of the
Grantors that the Collateral Agent shall not give any such entitlement orders or
instructions or directions to any such issuer, securities intermediary or
commodity intermediary, and shall not withhold its consent to the exercise of
any withdrawal or dealing rights by any Grantor, unless an Event of Default has
occurred and is continuing, or, after giving effect to any such investment and
withdrawal rights, would occur. The provisions of this paragraph shall not apply
to any financial assets credited to a securities account for which the
Collateral Agent is the securities intermediary.
5.4    Electronic Chattel Paper and Transferable Records. If any Grantor at any
time holds or acquires an interest in any electronic chattel paper or any
“transferable record,” as that term is defined in Section 201 of the Federal
Electronic Signatures in Global and National Commerce Act, or in Section 16 of
the Uniform Electronic Transactions Act as in effect in any relevant
jurisdiction, such Grantor shall promptly notify the Collateral Agent thereof
and, at the request of the Collateral Agent, shall take such action as the
Collateral Agent may reasonably request to vest in the Collateral Agent control
under UCC Section 9‑105 of such electronic chattel paper or control under
Section 201 of the Federal Electronic Signatures in Global and National Commerce
Act or, as the case may be, Section 16 of the Uniform Electronic Transactions
Act, as so in effect in such jurisdiction, of such transferable record. The
Collateral Agent agrees with such Grantor that the Collateral Agent will
arrange, pursuant to procedures reasonably satisfactory to the Collateral Agent
and so long as such procedures will not result in the Collateral Agent’s loss of
control, for the Grantor to make alterations to the electronic chattel paper or
transferable record permitted under UCC Section 9-105 or, as the case may be,
Section 201 of the Federal Electronic Signatures in Global and National Commerce
Act or Section 16 of the Uniform Electronic Transactions Act for a party in
control to allow without loss of control, unless an Event of Default has
occurred and is continuing or would occur after taking into account any action
by such Grantor with respect to such electronic chattel paper or transferable
record.
5.5    Letter-of-Credit Rights. If any Grantor is at any time a beneficiary
under a letter of credit (other than a trade letter of credit) in an amount in
excess of $500,000 now or hereafter issued in favor of such Grantor, such
Grantor shall promptly notify the Collateral Agent thereof and, at the
reasonable request of the Collateral Agent, such Grantor shall, pursuant to an
agreement in form and substance reasonably satisfactory to the Collateral Agent,
either (i) arrange for the issuer and any confirmer of such letter of credit to
consent to an assignment to the Collateral Agent of the proceeds of any drawing
under the letter of credit or (ii) arrange for the Collateral Agent to become
the transferee beneficiary of the letter of credit, with the Collateral Agent
agreeing, in each case, that the proceeds of any drawing under the letter of
credit are to be paid to the applicable Grantor unless an Event of Default has
occurred or is continuing.
5.6    Commercial Tort Claims. If any Grantor shall at any time hold or acquire
a commercial tort claim in an amount reasonably estimated to exceed $500,000,
the Grantor shall promptly notify the Collateral Agent thereof in a writing
signed by such Grantor, including a summary description of such claim, and grant
to the Collateral Agent in such writing a security interest therein and in the
proceeds thereof, all upon the terms of this Agreement, with such writing to be
in form and substance reasonably satisfactory to the Collateral Agent.
6.    Provisions Relating to Accounts.
6.1    Grantors Remain Liable under Accounts. Anything herein to the contrary
notwithstanding, a Grantor shall remain liable under each of the Accounts to
observe and perform all the conditions and obligations to be observed and
performed by it thereunder, all in accordance with the terms of any agreement
giving rise to each such Account. No Secured Party shall have any obligation or
liability under any Account (or any agreement giving rise thereto) by reason of
or arising out of this Agreement or the receipt by the Collateral Agent or any
Secured Party of any payment relating to such Account pursuant hereto, nor shall
any Secured Party be obligated in any manner to perform any of the obligations
of a Grantor under or pursuant to any Account (or any agreement giving rise
thereto), to make any payment, to make any inquiry as to the nature or the
sufficiency of any payment received by it or as to the sufficiency of any
performance by any party under any Account (or any agreement giving rise
thereto), to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.
6.2    Analysis of Accounts. The Collateral Agent shall have the right upon the
occurrence and during the continuance of an Event of Default to make test
verifications of the Accounts in any manner and through any medium that it
considers reasonably advisable, and each Grantor shall furnish all such
assistance and information as the Collateral Agent may reasonably require in
connection with such test verifications. At any time and from time to time upon
the occurrence and during the continuance of an Event of Default, upon the
Collateral Agent’s reasonable request and at the expense of each Grantor, each
Grantor shall cause independent public accountants or others reasonably
satisfactory to the Collateral Agent to furnish to the Collateral Agent reports
showing reconciliations, aging and test verifications of, and trial balances
for, the Accounts. Upon the occurrence and during the continuance of an Event of
Default, the Collateral Agent in its own name or in the name of others may
communicate with account debtors on the Accounts to verify with them to the
Collateral Agent’s reasonable satisfaction the existence, amount and terms of
any Accounts.
6.3    Collections on Accounts. (%3) The Collateral Agent hereby authorizes each
Grantor to collect the Accounts, and the Collateral Agent may curtail or
terminate said authority at any time after the occurrence and during the
continuance of an Event of Default. If required by the Collateral Agent at any
time after the occurrence and during the continuance of an Event of Default, any
payments of Accounts, when collected by a Grantor during the continuance of such
an Event of Default, (i) shall be forthwith (and, in any event, within two
Business Days) deposited by such Grantor in the exact form received, duly
endorsed by such Grantor to the Collateral Agent if required, in a Collateral
Account maintained under the sole dominion and control of and on terms and
conditions reasonably satisfactory to the Collateral Agent, subject to
withdrawal by the Collateral Agent as provided in Section 7.3, and (ii) until so
turned over, shall be held by such Grantor in trust for the Secured Parties,
segregated from other funds of such Grantor.
(a)    At the Collateral Agent’s reasonable request after the occurrence and
during the continuance of an Event of Default, each Grantor shall deliver to the
Collateral Agent all original and other documents evidencing, and relating to,
the agreements and transactions which gave rise to the Accounts, including all
original orders, invoices and shipping receipts.
6.4    Representations and Warranties. As of the date hereof, the place where
each Grantor keeps its records concerning the Accounts is at the location listed
in Section 2(b) of the Perfection Certificate.
6.5    Covenants. (%3) The amount represented by each Grantor to the Secured
Parties from time to time as owing by each account debtor or by all account
debtors in respect of the Accounts shall at such time be in all material
respects the correct amount actually owing by such account debtor or debtors
thereunder.
(a)    Upon the occurrence and during the continuance of an Event of Default, a
Grantor shall not grant any extension of the time of payment of any of the
Accounts, compromise, compound or settle the same for less than the full amount
thereof, release, wholly or partly, any person liable for the payment thereof,
or allow any credit or discount whatsoever thereon other than extensions,
credits, discounts, compromises or settlements granted or made in the ordinary
course of business, if the Collateral Agent shall have instructed the Grantors
not to grant or make any such extension, credit, discount, compromise, or
settlement under any circumstances during the continuance of such Event of
Default.
(b)    Unless a Grantor shall deliver prior written notice, identifying the
change of location for its books and records, such Grantor shall not remove its
books and records from the location specified in Section 6.4.
7.    Remedies.
7.1    Notice to Account Debtors. Upon the request of the Collateral Agent at
any time after the occurrence and during the continuance of an Event of Default,
a Grantor shall notify account debtors on any Account, Chattel Paper, General
Intangible or other Collateral that such Account, Chattel Paper, General
Intangible or other Collateral has been assigned to the Collateral Agent for the
ratable benefit of the Secured Parties and that payments in respect thereof
during the continuance of such an Event of Default shall be made directly to the
Collateral Agent.
7.2    Proceeds to be Turned Over To Collateral Agent. In addition to the rights
of the Collateral Agent and the Secured Parties specified in Section 6.3 with
respect to payments of Accounts, if an Event of Default shall occur and be
continuing, all Proceeds received by a Grantor consisting of cash, checks and
other near-cash items shall upon the Collateral Agent’s request be held by such
Grantor in trust for the Secured Parties, segregated from other funds of such
Grantor, and shall, upon the Collateral Agent’s request (it being understood
that the exercise of remedies by the Secured Parties in connection with an Event
of Default under Sections VII(h) and VII(i) of the Credit Agreement shall be
deemed to constitute a request by the Collateral Agent for the purposes of this
sentence) forthwith upon receipt by such Grantor, be turned over to the
Collateral Agent in the exact form received by such Grantor (duly endorsed by
such Grantor to the Collateral Agent, if required) and held by the Collateral
Agent in a Collateral Account maintained under the sole dominion and control of
the Collateral Agent and on terms and conditions reasonably satisfactory to the
Collateral Agent. All Proceeds while held by the Collateral Agent in a
Collateral Account (or by such Grantor in trust for the Collateral Agent and the
Secured Parties) shall, subject to Section 7.3, continue to be held as
collateral security for all the Obligations and shall not constitute payment
thereof until applied as provided in Section 7.3.
7.3    Application of Proceeds. If an Event of Default shall have occurred and
be continuing and the Collateral Agent shall have requested a Grantor to take
any action set forth in Section 6.3(a) or Section 7.2 or the Collateral Agent
shall have taken any action pursuant to Section 7.4, the Collateral Agent shall
apply the proceeds as follows:
First, to the payment of all costs and expenses incurred by the Administrative
Agent or the Collateral Agent (in its capacity as such hereunder or under any
other Loan Document) in connection with such collection or sale or otherwise in
connection with this Agreement or any of the Obligations, including all
reasonable court costs and the reasonable fees and expenses of its agents and
legal counsel, the repayment of all advances made by the Collateral Agent
hereunder or under any other Loan Document on behalf of any Grantor and any
other costs or expenses incurred in connection with the exercise of any right or
remedy hereunder or under any other Loan Document;
Second, to the payment of all amounts of the Obligations owed to the Secured
Parties in respect of Loans made by them and outstanding and amounts owing in
respect of any LC Disbursement or Letter of Credit or under any Cash Management
Arrangement, Commodity Rate Protection Agreement or Interest/Exchange Rate
Protection Agreement, pro rata as among the Secured Parties in accordance with
the amount of such Obligations owed to them;
Third, to the payment and discharge in full of the Obligations (other than those
referred to above), pro rata as among the Secured Parties in accordance with the
amount of such Obligations owed to them; and
Fourth, after payment in full of all Obligations, to the applicable Grantor, or
its successors or assigns, or to whomsoever may be lawfully entitled to receive
the same or as a court of competent jurisdiction may direct, any Collateral then
remaining.
7.4    UCC Remedies. If an Event of Default shall have occurred and be
continuing, the Collateral Agent, on behalf of the Secured Parties, may
exercise, in addition to all other rights and remedies granted to them in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Obligations, all rights and remedies of a secured party under
the UCC. Without limiting the generality of the foregoing, the Collateral Agent,
without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any notice required by law referred
to below) to or upon a Grantor or any other person (all and each of which
demands, defenses, advertisements and notices are hereby waived), may in such
circumstances forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, and/or may forthwith sell, lease, assign, give
option or options to purchase, or otherwise dispose of and deliver the
Collateral or any part thereof (or contract to do any of the foregoing), in one
or more parcels at public or private sale or sales, at any exchange, broker’s
board or office of any Secured Party or elsewhere upon such terms and conditions
as it may deem advisable and at such prices as it may deem best, for cash or on
credit or for future delivery without assumption of any credit risk. Any Secured
Party shall have the right upon any such public sale or sales, and, to the
extent permitted by law, upon any such private sale or sales, to purchase the
whole or any part of the Collateral so sold, free of (to the extent permitted by
law) any right or equity of redemption in a Grantor, which right or equity is
hereby, to the extent permitted by law, waived or released. Each Grantor further
agrees, at the Collateral Agent’s request, to assemble the Collateral and make
it available to the Collateral Agent at places which the Collateral Agent shall
reasonably select, whether at such Grantor’s premises or elsewhere. The
Collateral Agent shall apply the net proceeds of any such collection, recovery,
receipt, appropriation, realization or sale, after deducting all reasonable
costs and expenses incurred therein or incidental to the care or safekeeping of
any of such Collateral or reasonably relating to such Collateral or the rights
of the Collateral Agent and the Secured Parties hereunder, including reasonable
attorneys’ fees and disbursements, to the payment in whole or in part of the
Obligations, in accordance with Section 7.3, and only after such application and
after the payment by the Collateral Agent of any other amount required by any
provision of law, including Sections 9‑610 and 9-615 of the UCC, need the
Collateral Agent account for the surplus, if any, to such Grantor. If any notice
of a proposed sale or other disposition of such Collateral shall be required by
law, such notice shall be in writing and deemed reasonable and proper if given
at least 10 days before such sale or other disposition.
The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of the Collateral by the Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Collateral Agent or of the officer making the sale shall be a
sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Collateral Agent
or such officer or be answerable in any way for the misapplication thereof.
7.5    Waiver; Deficiency. Each Grantor waives and agrees not to assert any
rights or privileges it may acquire under the UCC. Each Grantor shall remain
liable for any deficiency if the proceeds of any sale or other disposition of
the Collateral are insufficient to pay the Obligations and the reasonable fees
and disbursements of any attorneys employed by any Secured Party to collect such
deficiency.
8.    Collateral Agent’s Appointment as Attorney-in-Fact; Collateral Agent’s
Performance of Grantors’ Obligations.
8.1    Powers. Each Grantor hereby irrevocably constitutes and appoints the
Collateral Agent and any officer or agent thereof, with full power of
substitution, during the continuance of an Event of Default, as its true and
lawful attorney-in-fact, with full irrevocable power and authority in the place
and stead of such Grantor and in the name of such Grantor or in its own name
from time to time in the Collateral Agent’s discretion, for the purpose of
carrying out the terms of this Agreement, to take any and all appropriate action
and to execute any and all documents and instruments which may be necessary or
desirable to accomplish the purposes of this Agreement, and, without limiting
the generality of the foregoing, such Grantor hereby gives the Collateral Agent
the power and right, on behalf of such Grantor, without notice to or assent by
such Grantor, to do the following upon the occurrence and during the continuance
of an Event of Default:
(a)    in the name of such Grantor or its own name, or otherwise, to take
possession of and endorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Account, Instrument or
General Intangible or with respect to any other Collateral and to file any claim
or to take any other action or proceeding in any court of law or equity or
otherwise deemed appropriate by the Collateral Agent for the purpose of
collecting any and all such moneys due under any Account, Instrument or General
Intangible or with respect to any other Collateral whenever payable;
(b)    to pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral (other than Permitted Liens), to effect any repairs or
any insurance called for by the terms of this Agreement and to pay all or any
part of the premiums therefor and the costs thereof,
(c)    to execute, in connection with any sale provided for in Section 7.4, any
endorsements, assignments or other instruments of conveyance or transfer with
respect to the Collateral; and
(d)    (i) to direct any party liable for any payment under any of the
Collateral to make payment of any and all moneys due or to become due thereunder
directly to the Collateral Agent or as the Collateral Agent shall direct;
(ii) to ask or demand for, collect, receive payment of and receipt for, any and
all moneys, claims and other amounts due or to become due at any time in respect
of or arising out of any Collateral; (iii) to sign and endorse any invoices,
freight or express bills, bills of lading, storage or warehouse receipts, drafts
against debtors, assignments, verifications, notices and other documents in
connection with any of the Collateral; (iv) to commence and prosecute any suits,
actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Collateral or any thereof and to enforce any other
right in respect of any Collateral; (v) to defend any suit, action or proceeding
brought against any Grantor with respect to any Collateral; (vi) to settle,
compromise or adjust any such suit, action or proceeding and, in connection
therewith, to give such discharges or releases as the Collateral Agent may deem
appropriate; and (vii) generally, to use, sell, transfer, pledge and make any
agreement with respect to or otherwise deal with any of the Collateral as fully
and completely as though the Collateral Agent were the absolute owner thereof
for all purposes, and to do, at the Collateral Agent’s option and at the expense
of such Grantor, at any time, or from time to time, all acts and things which
the Collateral Agent reasonably deems necessary to protect, preserve or realize
upon such Collateral and the Collateral Agent’s and the Secured Parties’
security interests therein and to effect the intent of this Agreement, all as
fully and effectively as such Grantor might do.
8.2    Performance by Collateral Agent of Grantor’s Obligations. If any Grantor
fails to perform or comply with any of its agreements contained herein, the
Collateral Agent, at its option, but without any obligation so to do, may
perform or comply, or otherwise cause performance or compliance, with such
agreement.
8.3    Grantor’s Reimbursement Obligation. The expenses of the Collateral Agent
reasonably incurred in connection with actions undertaken as provided in this
Section 8, together with interest thereon at a rate per annum equal to the
default rate of interest set forth in Section 2.12 of the Credit Agreement, from
the date payment is demanded by the Collateral Agent to the date reimbursed by a
Grantor, shall be payable by Finance to the Collateral Agent on demand.
8.4    Ratification; Power Coupled With An Interest. Each Grantor hereby
ratifies all that said attorneys shall lawfully do or cause to be done by virtue
hereof. All powers, authorizations and agencies contained in this Agreement are
coupled with an interest and are irrevocable until this Agreement is terminated
and the security interests created hereby are released.
9.    Duty of Collateral Agent. The Collateral Agent’s sole duty with respect to
the custody, safekeeping and physical preservation of the Collateral in its
possession, under the UCC or otherwise, shall be to deal with it in the same
manner as the Collateral Agent deals with similar property for its own account.
No Secured Party nor any of its respective directors, officers, employees or
agents shall be liable for failure to demand, collect or realize upon any of the
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of a Grantor or any
other person or to take any other action whatsoever with regard to the
Collateral or any part thereof. The powers conferred on the Secured Parties
hereunder are solely to protect the Secured Parties’ interests in the Collateral
and shall not impose any duty upon any Secured Party to exercise any such
powers. The Secured Parties shall be accountable only for amounts that they
actually receive as a result of the exercise of such powers, and neither they
nor any of their officers, directors, employees or agents shall be responsible
to any Grantor for any act or failure to act hereunder, except for their own
gross negligence or willful misconduct.
10.    Authority of Collateral Agent. Each Grantor acknowledges that the rights
and responsibilities of the Collateral Agent under this Agreement with respect
to any action taken by the Collateral Agent or the exercise or non-exercise by
the Collateral Agent of any option, voting right, request, judgment or other
right or remedy provided for herein or resulting or arising out of this
Agreement shall, as between the Collateral Agent and the other Secured Parties,
be governed by the Credit Agreement and by such other agreements with respect
thereto as may exist from time to time among them but, as between the Collateral
Agent and the Grantors, the Collateral Agent shall be conclusively presumed to
be acting as agent for the other Secured Parties with full and valid authority
so to act or refrain from acting.
11.    Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement. All communications and notices hereunder
to any Subsidiary that is a Grantor shall be given to it in care of Finance as
provided in Section 9.01 of the Credit Agreement.
12.    Security Interest Absolute. All rights of the Collateral Agent hereunder,
the security interest and all obligations of the Grantors hereunder shall be
absolute and unconditional.
13.    Survival of Agreement. All covenants, agreements, representations and
warranties made by any Grantor herein and in the certificates or other
instruments prepared or delivered in connection with or pursuant to this
Agreement or any other Loan Document shall be considered to have been relied
upon by the Secured Parties and shall survive the making by the Lenders of the
Loans, the execution and delivery to the Lenders of the Loan Documents and the
issuance of any Letters of Credit, regardless of any investigation made by the
Secured Parties or on their behalf, and shall continue in full force and effect
as long as the principal of or any accrued interest on any Loan or LC
Disbursement, or any fee or any other amount payable under or in respect of this
Agreement or any other Loan Document is outstanding and unpaid and so long as
any Letter of Credit is outstanding and so long as the Commitments have not been
terminated.
1.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 14.
2.    Jurisdiction; Consent to Service of Process. (%3) Each Grantor hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of any New York State court or Federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or the other Loan Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final and
nonappealable judgment of a court of competent jurisdiction in any such action
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that any Loan Party or any Secured Party may
otherwise have to bring any action or proceeding relating to this Agreement or
the other Loan Documents against any Grantor or any Secured Party or its
properties in the courts of any jurisdiction.
(n)    Each Grantor and each Secured Party hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection that it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
the other Loan Documents in any New York State or Federal court. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
(o)    Each party to this Agreement irrevocably consents to service by mail at
the address provided for notices in Section 11. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.
3.    Termination and Release. (%3) This Agreement and the security interest
created hereunder shall terminate when all Obligations have been fully and
indefeasibly paid and when the Secured Parties have no further Commitments under
the Credit Agreement and no Letters of Credit are outstanding, at which time the
Collateral Agent shall execute and deliver to each Grantor, or to such person or
persons as such Grantor shall reasonably designate, all Uniform Commercial Code
termination statements and similar documents prepared by such Grantor at its
expense which such Grantor shall reasonably request to evidence such
termination. Any execution and delivery of termination statements or documents
pursuant to this Section 16(a) shall be without recourse to or warranty by the
Collateral Agent.
(a)    Notwithstanding anything herein to the contrary, if all the obligations
in respect of any Cash Management Arrangement, Commodity Rate Protection
Agreement or Interest/Exchange Rate Protection Agreement, if any, have been
secured on a ratable basis with the obligations under a refinancing or
replacement of the Credit Agreement, then this Agreement and the security
interest created hereunder shall terminate when all the obligations under the
Credit Agreement have been fully and indefeasibly paid and when the Secured
Parties have no further Commitments under the Credit Agreement and no Letters of
Credit are outstanding.
(b)    Each Grantor (other than GrafTech, Finance and GrafTech International
Holdings Inc.) shall automatically be released from its obligations hereunder
and the Security Interest in the Collateral of such Grantor shall be
automatically released in the event that a portion of the Capital Stock of such
Grantor shall be sold, transferred or otherwise disposed of to a person that is
not an Affiliate of GrafTech in a transaction permitted pursuant to Section 6.05
of the Credit Agreement that will result in such Grantor ceasing to be a
Subsidiary after giving effect to such disposition. Any Collateral granted
hereunder shall be released (automatically and without further action on the
part of the Collateral Agent) upon the sale, transfer or other disposition of
such Collateral to a transferee who is not a “Grantor” hereunder, to the extent
that such sale, transfer or other disposition is permitted under the Credit
Agreement.
4.    Severability. In case any one or more of the provisions contained in this
Agreement should be held invalid, illegal or unenforceable in any respect,
neither party hereto shall be required to comply with such provision for so long
as such provision is held to be invalid, illegal or unenforceable, but the
validity, legality and enforceability of the remaining provisions contained
herein and in the other Loan Documents shall not in any way be affected or
impaired. The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
5.    Amendments in Writing; No Waiver; Cumulative Remedies.
5.7    Amendments in Writing. None of the terms or provisions of this Agreement
may be waived, amended, supplemented or otherwise modified except by a written
instrument executed by the Grantors and the Collateral Agent; provided that any
provision of this Agreement may be waived by the Required Lenders pursuant to a
letter or agreement executed by the Collateral Agent or by telecopy transmission
from the Collateral Agent.
5.8    No Waiver by Course of Conduct. No Secured Party shall by any act (except
by a written instrument pursuant to Section 18.1) or delay be deemed to have
waived any right or remedy hereunder or to have acquiesced in any Default or
Event of Default or in any breach of any of the terms and conditions hereof. No
failure to exercise, nor any delay in exercising, on the part of any Secured
Party, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by any Secured Party of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which such Secured Party would otherwise have on any future
occasion.
6.    Remedies Cumulative. The rights and remedies herein provided are
cumulative, may be exercised singly or concurrently and are not exclusive of any
other rights or remedies provided by law.
7.    Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.
8.    Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of each
Grantor and the Secured Parties and their successors and assigns; provided that
this Agreement may not be assigned by any Grantor without the prior written
consent of the Collateral Agent.
9.    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
10.    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall constitute an original but all of which when taken together
shall constitute but one contract.
11.    Additional Grantors. Pursuant to Section 5.11 of the Credit Agreement
(and the requirement thereunder that all actions be taken in order to cause the
Collateral and Guarantee Requirement to be satisfied at all times), certain
Subsidiaries are required to enter into this Agreement as a Grantor upon the
occurrence of certain events. Upon execution and delivery, after the date
hereof, by the Collateral Agent and such Subsidiary of an instrument in the form
of Exhibit A, such Subsidiary shall become a Grantor hereunder with the same
force and effect as if originally named as a Grantor hereunder. The execution
and delivery of any such instrument shall not require the consent of any Grantor
hereunder. The rights and obligations of each Grantor hereunder shall remain in
full force and effect notwithstanding the addition of any new Grantor as a party
to this Agreement.


[Remainder of page intentionally left blank]
IN WITNESS WHEREOF, the undersigned has caused this Security Agreement to be
duly executed and delivered as of the date first above written.
GRAFTECH INTERNATIONAL LTD.,
by
 
/s/ John D. Moran
 
Name: John D. Moran
 
Title: Attorney-in-Fact





GRAFTECH FINANCE INC.,
by
 
/s/ John D. Moran
 
Name: John D. Moran
 
Title: Attorney-in-Fact





EACH OF THE GRANTOR SUBSIDIARIES LISTED ON SCHEDULE I HERETO,
by
 
/s/ John D. Moran
 
Name: John D. Moran
 
Title: Attorney-in-Fact



JPMORGAN CHASE BANK, N.A., as Collateral Agent,
by
 
/s/ Peter Predun
 
Name: Peter Predun
 
Title: Executive Director



2.GRANTOR SUBSIDIARIES
GrafTech Holdings Inc.
GrafTech USA LLC
Seadrift Coke L.P.
Fiber Materials Inc.
GrafTech Global Enterprises Inc.
GrafTech International Holdings Inc.
GrafTech DE LLC
GrafTech Seadrift Holding Corp.
GrafTech International Trading Inc.
GrafTech Technology LLC
GrafTech NY Inc.
Graphite Electrode Network LLC
Intermat


Each at or c/o the following address:
12900 Snow Road
Parma, Ohio 44130


SUPPLEMENT NO. [•] dated as of [ ], to the Third Amended and Restated Security
Agreement dated as of April 23, 2014 (the “Security Agreement”), made by
GRAFTECH INTERNATIONAL LTD., a Delaware corporation (“GrafTech”), GRAFTECH
FINANCE INC., a Delaware corporation (“Finance”), and the other subsidiaries of
GrafTech from time to time party thereto (together with GrafTech and Finance,
the “Grantors”) in favor of JPMORGAN CHASE BANK, N.A., as collateral agent for
the Secured Parties (such term and each other capitalized term used but not
defined herein having the meaning given it in the Security Agreement, and if not
defined therein, having the meaning given it in the Credit Agreement (as defined
below)).
A. Reference is made to the Amended and Restated Credit Agreement dated as of
April 23, 2014, among GrafTech, Finance, GrafTech Luxembourg I S.à.r.l.,
GrafTech Luxembourg II S.à.r.l. and GrafTech Switzerland S.A., the LC
Subsidiaries from time to time party thereto, the Lenders from time to time
party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent, Collateral
Agent, Issuing Bank and Swingline Lender (as the same may be further amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
B. The Grantors have entered into the Security Agreement in order to induce the
Lenders to make Loans and the Issuing Bank to issue Letters of Credit pursuant
to, and upon the terms and subject to the conditions specified in, the Credit
Agreement. Pursuant to Section 5.11 of the Credit Agreement (and the requirement
thereunder that all actions be taken in order to cause the Collateral and
Guarantee Requirement to be satisfied at all times), certain Subsidiaries are
required to enter into the Security Agreement as a Grantor upon the occurrence
of certain events. Section 24 of the Security Agreement provides that additional
Subsidiaries may become Grantors under the Security Agreement by execution and
delivery of an instrument in the form of this Supplement. The undersigned (the
“New Grantor”) is a Subsidiary and is executing this Supplement in accordance
with the requirements of the Credit Agreement to become a Grantor under the
Security Agreement in order to induce the Lenders to make additional Loans and
the Issuing Bank to issue additional Letters of Credit and as consideration for
Loans previously made and Letters of Credit previously issued.
Accordingly, the Collateral Agent and the New Grantor agree as follows:
SECTION 1. In accordance with Section 24 of the Security Agreement, the New
Grantor by its signature below becomes a Grantor under the Security Agreement
with the same force and effect as if originally named therein as a Grantor and
the New Grantor hereby agrees to all the terms and provisions of the Security
Agreement applicable to it as a Grantor thereunder. Each reference to a
“Grantor” in the Security Agreement shall be deemed to include the New Grantor.
The Security Agreement is hereby incorporated herein by reference.
SECTION 2. The New Grantor represents and warrants to the Secured Parties that
this Supplement has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms, subject to the effects of applicable bankruptcy,
insolvency or similar laws effecting creditors’ rights generally and equitable
principles of general applicability.
SECTION 3. This Supplement may be executed in two or more counterparts, each of
which shall constitute an original, but all of which, when taken together, shall
constitute but one instrument. This Supplement shall become effective when the
Collateral Agent shall have received counterparts of this Supplement that, when
taken together, bear the signatures of the New Grantor and the Collateral Agent.
SECTION 4. Except as expressly supplemented hereby, the Security Agreement shall
remain in full force and effect.
SECTION 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.
SECTION 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect,
neither party hereto shall be required to comply with such provision for so long
as such provision is held to be invalid, illegal or unenforceable, but the
validity, legality and enforceability of the remaining provisions contained
herein and in the Security Agreement shall not in any way be affected or
impaired. The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
SECTION 7. All communications and notices hereunder shall be given as provided
in the Security Agreement. All communications and notices hereunder to the New
Grantor shall be given to it at the address set forth under its signature, with
a copy to Finance, as such address may be changed in accordance with the
Security Agreement.


[Remainder of Page Intentionally Left Blank]
IN WITNESS WHEREOF, the New Grantor and the Collateral Agent have duly executed
this Supplement to the Security Agreement as of the day and year first above
written.
[NAME OF NEW GRANTOR],
By
 
 
 
Name:
 
Title:
 
Address:











JPMORGAN CHASE BANK, N.A., as Collateral Agent,
By
 
 
 
Name:
 
Title:







3.[FORM OF] PERFECTION CERTIFICATE
As of this [•] day of [ ], reference is made to (a) the Amended and Restated
Credit Agreement dated as of April 23, 2014, among GrafTech International Ltd.,
a Delaware corporation (“GrafTech”), GrafTech Finance Inc., a Delaware
corporation (“Finance”), GrafTech Luxembourg I S.à.r.l., GrafTech Luxembourg II
S.à.r.l, GrafTech Switzerland S.A., the LC Subsidiaries from time to time party
thereto, the Lenders from time to time party thereto and JPMorgan Chase Bank,
N.A., as Administrative Agent and Collateral Agent, as an Issuing Bank and
Swingline Lender (as the same may be further amended, supplemented, restated or
otherwise modified from time to time, the “Credit Agreement”), (b) the Third
Amended and Restated Security Agreement dated as of April 23, 2014 (the
“Security Agreement”), among GrafTech, Finance, the subsidiary grantors from
time to time party thereto and the Collateral Agent and (c) the Amended and
Restated Intellectual Property Security Agreement dated as of April 28, 2010 (as
the same may be further amended, supplemented or otherwise modified from time to
time, the “IP Security Agreement”), among GrafTech, GrafTech Global Enterprises
Inc., Finance, the other subsidiaries of GrafTech from time to time party
thereto and the Collateral Agent. Each capitalized term used but not defined
herein shall have the meaning assigned thereto in the Security Agreement or the
IP Security Agreement (as applicable), or, if not defined therein, in the Credit
Agreement.
The undersigned, a Financial Officer of Finance, hereby certifies to the
Collateral Agent and each other Secured Party as follows:
1.    Names.
(a)    The exact corporate name of each Grantor, as such name appears in its
respective certificate of incorporation, is as follows:
(b)    Set forth below is each other corporate name each Grantor has had in the
past five years, together with the date of the relevant change:
(c)    Except as set forth in Schedule 1 hereto, no Grantor has changed its
identity or corporate structure in any way within the past five years. Changes
in identity or corporate structure would include mergers, consolidations and
acquisitions, as well as any change in the form, nature or jurisdiction of
corporate organization. If any such change has occurred, include in Schedule 1
the information required by Sections 1 and 2 of this certificate as to each
acquiree or constituent party to a merger or consolidation.
(d)    The following is a list of all other names (including trade names or
similar appellations) used by each Grantor or any of its divisions or other
business units in connection with the conduct of its business or the ownership
of its properties at any time during the past five years:
(e)    Set forth below is the Organizational Identification Number, if any,
issued by the jurisdiction of formation of each Grantor that is a registered
organization:
(f)    Set forth below is the Federal Taxpayer Identification Number of each
Grantor:
2.    Current Locations.
(a)    The chief executive office of each Grantor is located at the address set
forth opposite its name below:
Grantor        Address        County            State
(b)    Set forth below opposite the name of each Grantor are all locations where
such Grantor maintains any books or records relating to any accounts receivable
(with each location at which chattel paper, if any, is kept being indicated by
an “*”):
Grantor        Address        County            State
(c)    Set forth below opposite the name of each Grantor are the names and
addresses of all persons other than such Grantor that have possession of any of
the Collateral other than investment property or deposit accounts of such
Grantor:
Grantor        Name            Address        County        State
3.    Unusual Transactions. All accounts receivable have been originated by the
Grantors and all Inventory has been acquired by the Grantors in the ordinary
course of business.
4.    File Search Reports. Attached hereto as Schedule 4(A) are true copies of
file search reports from the Uniform Commercial Code filing offices where
filings described in Section 3.19 of the Credit Agreement are to be made.
Attached hereto as Schedule 4(B) is a true copy of each financing statement or
other filing identified in such file search reports.
5.    UCC Filings. Financing statements in substantially the form of Schedule 5
hereto have been prepared by the Collateral Agent based upon the information
provided herein for filing in the proper Uniform Commercial Code filing office
in the jurisdiction in which each Grantor is located and, to the extent any of
the collateral is comprised of fixtures, timber to be cut or as extracted
collateral from the wellhead or minehead, in the proper local jurisdiction, in
each case as set forth with respect to such Grantor in Section 2 hereof.
6.    Schedule of Filings. Attached hereto as Schedule 6 is a schedule setting
forth, with respect to the filings described in Section 5 hereof, each filing
and the filing office in which such filing is to be made.
7.    Stock Ownership. Attached hereto as Schedule 7 is a true and correct list
of all the duly authorized, issued and outstanding equity interests of GrafTech,
the Borrowers and each Subsidiary and the record and beneficial owners of such
equity interests. Also set forth on Schedule 7 is each equity investment of
GrafTech, the Borrowers and each Subsidiary that represents 50% or less of the
equity of the entity in which such investment was made.
8.    Notes. Attached hereto as Schedule 8 is a true and correct list of all
notes held by GrafTech, the Borrowers and each Subsidiary that is a Grantor.
9.    Advances. Attached hereto as Schedule 9 is (a) a true and correct list of
all advances made by GrafTech or any subsidiary of GrafTech to GrafTech or any
subsidiary of GrafTech (other than those identified on Schedule 8), which
advances will be on and after the date hereof evidenced by one or more
intercompany notes pledged to the Collateral Agent under one or more Pledge
Agreements, and (b) a true and correct list of all unpaid intercompany transfers
of goods sold and delivered by or to GrafTech or any Subsidiary other than
intercompany sales of inventory in the ordinary course of business.
10.    Mortgage Filings. Attached hereto as Schedule 10 is a list setting forth,
with respect to each Mortgaged Property, (i) the exact corporate name of the
corporation that owns such property as such name appears in its certificate of
incorporation, (ii) if different from the name identified pursuant to clause
(i), the exact name of the current record owner of such property reflected in
the records of the filing office for such property identified pursuant to the
following clause and (iii) the filing office in which a Mortgage with respect to
such Mortgaged Property must be filed or recorded in order for the Collateral
Agent to obtain a perfected security interest therein.
11.    Deposit Accounts. Attached hereto as Schedule 11 is a true and correct
list of deposit accounts, brokerage accounts or securities investment accounts
maintained by each Grantor, including the name and address of the depositary
institution, the type of account, and the account number.
12.    Commercial Tort Claims. Attached hereto as Schedule 12 is a true and
correct list of commercial tort claims in excess of $500,000 held by any
Grantor, including a brief description thereof.
13.    Intellectual Property. Attached hereto as Schedule 13 is a true and
correct list of (a) current Collateral (as defined in the IP Security
Agreement), including Patents, Trademarks, Copyrights and Licenses (as such
terms are defined in the IP Security Agreement), held by any Grantor, (b) cease
and desist communications sent by any Grantor relating to Collateral consisting
of a Patent, Trademark or Copyright material to the conduct of the Grantors’
businesses, taken as a whole, that is believed by any Grantor to have been
infringed, misappropriated or diluted by a third party in any material respect,
and (c) legal action or suits filed by any Grantor for infringement,
misappropriation or dilution to recover any damages for such infringement,
misappropriation or dilution.


IN WITNESS WHEREOF, the undersigned have duly executed this Perfection
Certificate as of the date first above written.
GRAFTECH FINANCE INC.,
by
 
 
 
Name:
 
Title: Financial Officer
 
Address:
 
 



CHANGES IN CORPORATE STRUCTURE AND IDENTITY




FILE SEARCH REPORTS
Attached hereto.


EXISTING FINANCING STATEMENTS AND LIENS
Attached hereto.


FORM OF FINANCING STATEMENT
Attached hereto.


SCHEDULE OF FILINGS


STOCK OWNERSHIP


NOTES


ADVANCES


MORTGAGE FILINGS


DEPOSIT ACCOUNTS


COMMERCIAL TORT CLAIMS


INTELLECTUAL PROPERTY



NY01\SOLOJS\2247859.4
[[NYCORP:3461924v4:3124W: 04/22/2014--10:17 AM]]